PER CURIAM
Petitioner seeks judicial review of a decision of the Employment Appeals Board that affirmed a referee’s decision disqualifying him from receiving unemployment compensation benefits because he voluntarily left his employment without good cause.1 A detailed statement of the facts in this case — such as they are — would benefit neither bench nor bar. Petitioner argues — and we agree — that none of the findings of fact in any of the decisions of the referee or the EAB support its conclusion. An examination of the record further shows that there is no way the findings of fact could be recast to justify petitioner’s dismissal and still be supported by substantial evidence.
It follows that this case should be reversed, rather than merely remanded. See Sothras v. Employment Division, 48 Or App 69, 616 P2d 524 (1980).
Reversed.

 In fact, EAB originally overturned the referee’s decision, but then reversed itself on reconsideration. The procedures involved in those two decisions are part of the subject matter of petitioner’s arguments before this court. However, in view of the disposition we make of this case on the merits, we need not reach them.